Citation Nr: 0608360	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  03-34 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
bronchiectasis with chronic obstructive pulmonary disease.  


REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S.Shah, Associate Counsel 




INTRODUCTION

The veteran served on active duty from December 1943 to May 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO). In that rating 
decision the RO denied a rating in excess of 30 percent for 
bronchiectasis with chronic obstructive pulmonary disease.  
The veteran perfected an appeal of this issue.

The veteran submitted additional evidence in February 2006 
for the Board's consideration accompanied by a waiver of 
initial consideration by the agency of original jurisdiction.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
ajudicate the claim on appeal has been accomplished.

2.  Manifestations of the bronchiectasis with chronic 
obstructive pulmonary disease include subjective complaints 
of pain in the chest and shortness of breath with minimal 
exertion.  There is no objective evidence of incapacitating 
episodes of infection of four to six weeks total duration per 
year, or; near constant findings of cough with purulent 
sputum associated with anorexia, weight loss, and frank 
hemoptysis and requiring antibiotic usage almost 
continuously.  Pulmonary function tests do not demonstrate 
the requisite impairment for a higher disability rating.




CONCLUSION OF LAW

The criteria for a disability rating greater than 30 percent 
for bronchiectasis with chronic obstructive pulmonary disease 
have not been met.  38 U.S.C.A. §§ 1155, 503, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1,. 4.7,  4.96, 
Diagnostic Code 6601 (2005).  
	
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  The Court 
also held, however, that providing the VCAA notice to the 
claimant after the initial decision could satisfy the 
requirements of the VCAA if the timing of the notice was not 
prejudicial to the claimant.  Pelegrini, 18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, in a August 2002 letter, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate the claim for an increased rating, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence in his possession that pertains to the 
claim.

The veteran was also provided with a copy of the appealed 
rating decision, as well as an October 2003 Statement of the 
Case (SOC), and November 2003 Supplemental Statement of the 
Case (SSOC).  These documents provided them with notice of 
the law and governing regulations, as well as the reasons for 
the determinations made regarding his claim.  By way of these 
documents, they also were specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on the veteran's behalf.  
Additionally, the SOC included a summary of the relevant VCAA 
regulatory provisions of 38 C.F.R. § 3.159.  Therefore, the 
Board finds that the veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify, and no prejudice to the veteran exists by 
deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records and examination reports. The Board notes that the 
veteran indicated in November 2003, on his substantive 
appeal, that he had no further evidence to submit in 
conjunction with this claim.  Under the circumstances in this 
case, the veteran has received the notice and assistance 
contemplated by law and adjudication of the claim poses no 
risk of prejudice to the veteran.  See Mayfield, supra; Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
(VCAA does not require remand where VA thoroughly discussed 
factual determinations leading to conclusion and evidence of 
record provides plausible basis for factual conclusions, and 
where development of the evidence was as complete as was 
necessary for a fair adjudication of the claims). 

II.  Analysis
Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  However, 
where the question involves one for an increased rating, the 
current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

The Board has reviewed all the evidence in the veteran's 
claims file, which consists of:  his multiple contentions, 
including those raised during the course of the appeal; 
service medical and personnel records; VA medical records and 
examinations; and private medical records.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The veteran's bronchiectasis with chronic obstructive 
pulmonary disease (COPD) is currently evaluated as 30 percent 
disabling under Diagnostic Codes (Code) 6601-6604, which 
reflects consideration of the diagnostic criteria for rating 
chronic bronchitis, as well as that for rating .  38 C.F.R. 
§ 4.97.  Pursuant to VA regulation, disabilities evaluated 
under certain diagnostic codes, including Code 6600 and Code 
6601, will not be combined with each other.  Rather, a single 
rating will be assigned under the diagnostic code that 
reflects the predominant disability with elevation to the 
next higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. §  4.96(a) 
(2005); 38 C.F.R. § 4.96(a) (2005).

The criteria for chronic bronchitis provide for a 30 percent 
rating when pulmonary function tests demonstrate FEV-1 of 56- 
to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, 
or; diffusion capacity of the lung for carbon monoxide by the 
single breath method (DLCO (SB)) of 56- to 65-percent 
predicted.  A 60 percent rating is assigned when tests show 
FEV-1 of 40- to 55-percent predicted, or; FEV- 1/FVC of 40 to 
55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; 
there is maximum oxygen consumption of 15 to 20 ml/kg/min 
(with cardiorespiratory limit). 38 C.F.R. § 4.97, Code 6600 
(2005).

A September 2002 VA pulmonary function study revealed an 
actual finding of FEV-1/FVC of 63.  These results are 
insufficient to warrant an increase.  In addition, as 
interpreted by medical personnel, these studies reflect a 
moderate obstructive pattern with bronchodilator response. 

The rating criteria for bronchiectasis provide for a 30 
percent rating when the disability manifests with 
incapacitating episodes of infection of two to four weeks 
total duration per year, or; daily productive cough with 
sputum that is at times purulent or blood-tinged and that 
requires prolonged (lasting four to six weeks) antibiotic 
usage more than twice a year.  A 60 percent rating is 
assigned when the disability manifests with incapacitating 
episodes of infection of four to six weeks total duration per 
year, or; near constant findings of cough with purulent 
sputum associated with anorexia, weight loss, and frank 
hemoptysis and requiring antibiotic usage almost 
continuously.  The Note to Code 6601 specifies that an 
incapacitating episode is one that requires bedrest and 
treatment by a physician. 38 C.F.R. § 4.97, Code 6601 (2005).

During a September 2002 VA examination the veteran 
subjectively complained of production of a tablespoon of 
phlegm every day and shortness of breath with exertion.  He 
reported that he smoked a pipe.  He indicated that his 
symptoms are diagnosed as pneumonia twice a year, requiring 
antibiotics.  The VA examiner noted that physical examination 
of the veteran revealed he did not have difficulty breathing 
while sitting down and he did not have anorexia.  The 
examiner noted that the veteran's lungs revealed scattered 
moist rales in the left lung with wheezing in the left lung.  
The veteran's right lung was noted to be normal.  The 
examiner indicated that the veteran's chest X-ray revealed no 
active infiltrate and no evidence of bronchiectasis.  The VA 
examiner diagnosed the veteran's symptoms as mild chronic 
obstructive pulmonary disease with scattered granulomas 
involving both lungs.  Further, the examiner found no 
evidence of bronchiectasis.  

Private treatment records from July 2001 to July 2002 reflect 
the veteran's lungs were clear and that he became out of 
breath if he walked outside.  The veteran's medical records 
reveal that he was hospitalized for three days in June 2003 
for a left upper lobectomy which revealed poorly 
differentiated large cell neuroendocrine carcinoma.   In 
October 2004 the veteran was hospitalized for three days.  
His symptoms were diagnosed as pneumonia and severe chronic 
pulmonary disease.  

Applying the relevant criteria under Diagnostic Code 6601, 
the Board finds that a rating in excess of 30 percent is not 
warranted as the medical evidence does not reveal 
incapacitating episodes of infection of four to six weeks 
total duration per year, or; near constant findings of cough 
with purulent sputum associated with anorexia, weight loss, 
and frank hemoptysis and requiring antibiotic usage almost 
continuously. 

The Board also finds that there is no showing that the 
veteran's service-connected pulmonary disability reflects so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher evaluation on an extra-schedular 
basis.  In this regard, the Board notes that the disability 
has not objectively been shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
rating), to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards. The Board notes that the veteran 
retired at the age of 75.  Additionally, although the 
veteran's medical records reveal that he was hospitalized in 
June 2003 and October 2004, each hospitalization was for less 
than three days.  Hence, the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Therefore, the Board finds that, considering criteria from 
both versions of Codes 6600 and 6601, the overall disability 
picture does not more nearly approximate the criteria for a 
60 percent rating.  38 C.F.R. § 4.7.  Accordingly, the Board 
finds that the preponderance of the evidence is against a 
disability rating greater than 30 percent for bronchiectasis 
with chronic obstructive pulmonary disease.   


ORDER

A rating in excess of 30 percent bronchiectasis with chronic 
obstructive pulmonary disease is denied.  




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


